Exhibit 10.6

INTERCOMPANY INDEMNITY, SUBROGATION AND

CONTRIBUTION AGREEMENT

INTERCOMPANY INDEMNITY, SUBROGATION and CONTRIBUTION AGREEMENT (the “Agreement”)
dated as of December 2, 2014, among TESORO LOGISTICS LP, a Delaware limited
partnership (the “Company”), QEP MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (“QEPM”) and a Subsidiary of the Company, and each Subsidiary of
QEPM listed on Schedule I hereto or becoming a party hereto as provided in
Section 12 hereto (and together with QEPM, the “QEPM Subsidiary Guarantors”).

Reference is made to:

(a) that certain Second Amended and Restated Credit Agreement dated as of
December 2, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”; capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
among the Company, the lenders from time to time party thereto (the “Lenders”),
and Bank of America, N.A., as Administrative Agent and L/C Issuer (in its
capacity as administrative agent, the “Administrative Agent”),

(b) that certain Indenture dated as of September 14, 2012 (as amended,
supplemented or otherwise modified from time to time, the “2012 Indenture”),
issued by the Company and Tesoro Logistics Finance Corp. (collectively, the
“Issuers”) to U.S. Bank National Association, as trustee (the “Trustee”),

(c) that certain Indenture dated as of August 1, 2013 (as amended, supplemented
or otherwise modified from time to time, the “2013 Indenture”), issued by the
Issuers to the Trustee; and

(d) that certain Indenture dated as of October 29, 2014 (as amended,
supplemented or otherwise modified from time to time, the “2014 Indenture” and
together with the 2012 Indenture and the 2013 Indenture, the “Indentures”),
issued by the Issuers to the Trustee.

The QEPM Subsidiary Guarantors have guaranteed (i) the Loans made to the Company
and the other Obligations under the Credit Agreement or any other Loan Document
and (ii) all of obligations of the Issuers under the Indentures and the related
Notes (as defined under each such Indenture) (collectively, the “New Guarantee
Obligations”).

Each QEPM Subsidiary Guarantor has requested that, subject to Section 11 below,
its liabilities under the New Guarantee Obligations be limited to the amount of
financing that it has received through intercompany loans from the Company.

Accordingly, the Company and each QEPM Subsidiary Guarantor agree as follows:

SECTION 1. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the QEPM Subsidiary Guarantors may have under
applicable law (but subject to Section 3), the Company agrees that in the event
a payment shall be made by any QEPM Subsidiary Guarantor under any guaranty
relating to the Credit Agreement or any Indenture



--------------------------------------------------------------------------------

pursuant to enforcement actions by the Administrative Agent or the Trustee,
respectively, the Company shall indemnify such QEPM Subsidiary Guarantor for
such payment in an amount equal to the Excess Amount (as defined below) if such
payment made by such QEPM Subsidiary Guarantor exceeds its Intercompany
Financing Benefit (as defined below) as of the date of such payment, and the
Company shall be subrogated to the rights of the QEPM Subsidiary Guarantor to
whom such payment shall have been made to the extent of the Excess Amount. As
used in this Agreement and with respect to each QEPM Subsidiary Guarantor, the
term “Intercompany Financing Benefit” shall mean, (i) $230,476,666.49 million,
which is that portion of the purchase price paid by the Company for QEPM’s
ultimate parent funded by Revolving Loans to reimburse the seller for financing
the repayment of QEPM’s working capital facility, plus (ii) as of any date of
determination, the additional working capital financing provided by the Company
to the QEPM Subsidiary Guarantors from time to time after the closing date of
such acquisition, less any repayments of such financing from the QEPM Subsidiary
Guarantors to the Company from time to time, in each case as evidenced by that
certain Credit Agreement dated as of December 2, 2014, by and between QEPM, as
borrower, and QEP Field Services, LLC, as lender, and any other intercompany
loan agreements and notes, and the term “Excess Amount” shall be, if a positive
number, the amount equal to (x) the payment(s) made by such QEPM Subsidiary
Guarantor pursuant to the guaranties relating to the Credit Agreement or the
Indentures minus (y) its Intercompany Financing Benefit as of the date of such
payment(s). For clarity, any Excess Amount of a QEPM Subsidiary Guarantor shall
be calculated and computed without duplication of any Excess Amount of any other
QEPM Subsidiary Guarantor.

SECTION 2. Contribution and Subrogation. Each QEPM Subsidiary Guarantor (a
“Contributing Subsidiary Guarantor”) agrees (subject to Section 3) that, in the
event a payment shall be made by any other QEPM Subsidiary Guarantor under any
guaranty for the Credit Agreement or an Indenture and such other QEPM Subsidiary
Guarantor (the “Claiming Subsidiary Guarantor”) shall not have been indemnified
by the Company for any Excess Amount as provided in Section 1, each Contributing
Subsidiary Guarantor shall indemnify the Claiming Subsidiary Guarantor in an
amount equal to the amount of such Excess Amount multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Subsidiary
Guarantor on the date hereof or on the date on which enforcement is being
sought, whichever is greater, and the denominator shall be the aggregate of the
respective net worths of all the QEPM Subsidiary Guarantors on the date hereof
(or, in the case of any QEPM Subsidiary Guarantor becoming a party hereto
pursuant to Section 12, the date of the Supplement (as defined in Section 12)
hereto executed and delivered by such QEPM Subsidiary Guarantor) or the date on
which enforcement is being sought, whichever is greater. Any Contributing
Subsidiary Guarantor making any payment to a Claiming Subsidiary Guarantor
pursuant to this Section 2 shall be subrogated to the rights of such Claiming
Subsidiary Guarantor under Section 1 to the extent of such payment.

SECTION 3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the QEPM Subsidiary Guarantors under Sections 1 and 2
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated and junior in right of payment to
the indefeasible payment in full in cash of the Obligations under the Loan
Documents and the obligations under the Indentures (whichever comes last). No
failure on the part of the Company or any QEPM Subsidiary Guarantor to make the
payments required by Sections 1 and 2 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any QEPM Subsidiary

 

2



--------------------------------------------------------------------------------

Guarantor with respect to its obligations hereunder, and each QEPM Subsidiary
Guarantor shall remain liable for the full amount of the obligations of such
QEPM Subsidiary Guarantor hereunder. The subordination effected by this
Section 3 shall prohibit (i) any exercise of a set-off in respect of any
subordinated obligations, (ii) the commencement of any action seeking to enforce
any subordinated obligations and (iii) the assignment of any subordinated
obligations. Any QEPM Subsidiary Guarantor receiving any payment in respect of a
subordinated obligation in violation of this Section 3 shall be deemed to have
received such payment in trust for the benefit of the Administrative Agent and
the Issuer and immediately turn over such amount (A) to the Administrative
Agent for application in respect of the Obligations until the indefeasible
payment in full in cash of the Obligations and (B) thereafter to the Issuer for
application in respect of the obligations under the Indentures until the
indefeasible payment in full in cash of such obligations.

SECTION 4. Termination. This Agreement shall survive and be in full force and
effect until the first to occur of (i) the date on which the Company owns or
acquires all (but not less than all) of the outstanding equity of QEP Midstream
Partners, LP, and (ii) the date on which all Obligations under the Loan
Documents and all obligations under or relating to the Indentures have been
indefeasibly paid in full in cash and the Commitments under the Credit Agreement
have been terminated. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any obligation is rescinded or must otherwise be restored by the Trustee, the
Administrative Agent, the L/C Issuer or any Lender or any QEPM Subsidiary
Guarantor upon the bankruptcy or reorganization of the Company, any QEPM
Subsidiary Guarantor or otherwise.

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. No Waiver; Amendment. (a) No failure on the part of any QEPM
Subsidiary Guarantor to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy by any QEPM Subsidiary
Guarantor preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. None of the QEPM Subsidiary
Guarantors shall be deemed to have waived any rights hereunder unless such
waiver shall be in writing and signed by such parties.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the Company
and the QEPM Subsidiary Guarantors.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in the Loan Documents and addressed as specified therein.

SECTION 8. Binding Agreement; Assignments. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the parties that are

 

3



--------------------------------------------------------------------------------

contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns. Neither the Company nor any QEPM Subsidiary
Guarantor may assign or transfer any of its rights or obligations hereunder.
Notwithstanding the foregoing, at the time any QEPM Subsidiary Guarantor is
released from its obligations under the Loan Documents and the Indentures, such
QEPM Subsidiary Guarantor will cease to have any rights or obligations under
this Agreement.

SECTION 9. Survival of Agreement; Severability. (a) All covenants and agreements
made by the Company and QEPM Subsidiary Guarantors herein shall be considered to
have been relied upon by the Company, each other QEPM Subsidiary Guarantor, and
the Third Party Beneficiaries (as defined in Section 11 below) and shall
continue in full force and effect as long as the principal of or any accrued
interest or any other fee or amount payable under the Credit Agreement, this
Agreement, any Loan Document, the Indentures, or any document relating to the
Indentures is outstanding and unpaid and as long as the Commitments under the
Credit Agreement have not been terminated.

(b) In the event that any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 10. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall be effective with respect to any QEPM
Subsidiary Guarantor when a counterpart bearing the signature of such QEPM
Subsidiary Guarantor shall have been delivered to the Company. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 11. Third Party Beneficiaries; Intercompany Agreement. (a) The
provisions of this Agreement are intended solely for the purpose of defining the
rights and obligations of the Company and the QEPM Subsidiary Guarantors to one
another and are not intended to and do not create rights in any other person or
confer upon any other person any benefits, rights, or remedies, and no person is
or is intended to be a third party beneficiary of any of the provisions of this
Agreement, other than the Secured Parties, the Holders (as defined in the
Indentures), and the Trustee (such parties collectively, the “Third Party
Beneficiaries”).

(b) Nothing in this Agreement is intended to or will amend, waive or otherwise
modify the provisions of the Credit Agreement or any Indenture or any guaranty
relating to any of the foregoing. Nothing in this Agreement is intended to or
will reduce, limit, or otherwise impair the obligations of the Company or any
QEPM Subsidiary Guarantor under the Credit Agreement or any Indenture or any
guaranty relating to any of the foregoing, which are absolute and unconditional,
to pay their obligations thereunder as and when the same shall become due and
payable in accordance with their terms.

 

4



--------------------------------------------------------------------------------

SECTION 12. Additional QEPM Subsidiary Guarantors. Pursuant to the provisions of
the Credit Agreement and the Indentures, certain Subsidiaries of the Company
that are not in existence or not a Subsidiary on the date hereof are required to
become guarantors to the Credit Agreement and the Indentures from time to time.
Upon execution and delivery, after the date hereof, by such Subsidiaries of
applicable joinder or supplements to the Loan Documents and the Indentures and
of an instrument in the form of Annex 1 hereto (the “Supplement”), such
Subsidiary shall become a QEPM Subsidiary Guarantor hereunder with the same
force and effect as if originally named as a QEPM Subsidiary Guarantor
hereunder. The execution and delivery of any instrument adding an additional
QEPM Subsidiary Guarantor as a party to this Agreement shall not require the
consent of any QEPM Subsidiary Guarantor hereunder. The rights and obligations
of each QEPM Subsidiary Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new QEPM Subsidiary Guarantor as a
party to this Agreement.

SECTION 13. Jurisdiction; Consent to Service of Process. (a) Each QEPM
Subsidiary Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or Federal court of the United States of America sitting in New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Third Party
Beneficiary may otherwise have to bring any action or proceeding relating to
this Agreement against any QEPM Subsidiary Guarantor or its properties in the
courts of any jurisdiction.

(b) Each QEPM Subsidiary Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 14. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO

 

5



--------------------------------------------------------------------------------

REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

TESORO LOGISTICS LP  

     By: TESORO LOGISTICS GP, LLC, its

     general partner

By:  

/s/ Phillip M. Anderson

       Phillip M. Anderson        President QEP MIDSTREAM PARTNERS, LP  

     By: QEP MIDSTREAM GP, LLC, its

     general partner

By:  

/s/ Phillip M. Anderson

       Phillip M. Anderson        President QEP MIDSTREAM PARTNERS OPERATING,
LLC By:  

/s/ Phillip M. Anderson

       Phillip M. Anderson        President

 

Intercompany Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------

QEPM GATHERING I, LLC By:  

/s/ Phillip M. Anderson

       Phillip M. Anderson        President GREEN RIVER PROCESSING, LLC By:  

/s/ Phillip M. Anderson

       Phillip M. Anderson        President RENDEZVOUS PIPELINE COMPANY, LLC By:
 

/s/ Phillip M. Anderson

       Phillip M. Anderson        President

 

Intercompany Indemnity, Subrogation and Contribution Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to the Intercompany Indemnity,

Subrogation and Contribution Agreement

QEPM SUBSIDIARY GUARANTORS

 

1. QEP Midstream Partners, LP

 

2. QEP Midstream Partners Operating, LLC

 

3. QEPM Gathering I, LLC

 

4. Green River Processing, LLC

 

5. Rendezvous Pipeline Company, LLC

 

I-1



--------------------------------------------------------------------------------

ANNEX 1 to

the Intercompany Indemnity, Subrogation

and Contribution Agreement

SUPPLEMENT NO. [        ] dated as of [                    ], to the
Intercompany Indemnity, Subrogation and Contribution Agreement dated as of
December 2, 2014 (as the same may be amended, supplemented or otherwise modified
from time to time, the “Indemnity, Subrogation and Contribution Agreement”),
among TESORO LOGISTICS LP, a Delaware limited partnership (the “Company”), and
each Subsidiary of the Company listed on Schedule I thereto (the “QEPM
Subsidiary Guarantors”).

A. Reference is made to (i) that certain Second Amended and Restated Credit
Agreement dated as of December 2, 2014 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement), among the Company, the lenders from time to time party
thereto (the “Lenders”), and Bank of America, N.A., as Administrative Agent and
L/C Issuer (in its capacity as administrative agent, the “Administrative
Agent”), (ii) that certain Indenture dated as of September 14, 2012 (as amended,
supplemented or otherwise modified from time to time), issued by the Company and
Tesoro Logistics Finance Corp. (collectively, the “Issuers”) to U.S. Bank
National Association, as trustee (the “Trustee”), (iii) that certain Indenture
dated as of August 1, 2013 (as amended, supplemented or otherwise modified from
time to time), issued by the Issuers to the Trustee; and (iv) that certain
Indenture dated as of October 29, 2014 (as amended, supplemented or otherwise
modified from time to time), issued by the Issuers to the Trustee.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Credit Agreement.

C. The Company and the QEPM Subsidiary Guarantors have entered into the
Indemnity, Subrogation and Contribution Agreement in connection with the Credit
Agreement. Section 12 of the Indemnity, Subrogation and Contribution Agreement
provides that additional Subsidiaries of the Company may become QEPM Subsidiary
Guarantors under the Indemnity, Subrogation and Contribution Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of the Company (the “New Subsidiary Guarantor”) is
executing this Supplement to become a QEPM Subsidiary Guarantor under the
Indemnity, Subrogation and Contribution Agreement.

Accordingly, the New Subsidiary Guarantor agrees as follows:

SECTION 1. In accordance with Section 12 of the Indemnity, Subrogation and
Contribution Agreement, the New Subsidiary Guarantor by its signature below
becomes a QEPM Subsidiary Guarantor under the Indemnity, Subrogation and
Contribution Agreement with the same force and effect as if originally named
therein as a QEPM Subsidiary Guarantor and the New Subsidiary Guarantor hereby
agrees to all the terms and provisions of the Indemnity, Subrogation and
Contribution Agreement applicable to it as a QEPM Subsidiary

 

A-1



--------------------------------------------------------------------------------

Guarantor thereunder. Each reference to a “QEPM Subsidiary Guarantor” in the
Indemnity, Subrogation and Contribution Agreement shall be deemed to include the
New Subsidiary Guarantor. The Indemnity, Subrogation and Contribution Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary Guarantor represents and warrants that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Company shall have
received counterparts of this Supplement that bear the signatures of the New
Subsidiary Guarantor. Delivery of an executed signature page to this Supplement
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Indemnity, Subrogation
and Contribution Agreement shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In the event that any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indemnity, Subrogation and Contribution Agreement shall not in
any way be affected or impaired thereby (it being understood that the invalidity
of a particular provision in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 7 of the Indemnity, Subrogation and Contribution
Agreement. All communications and notices hereunder to the New Subsidiary
Guarantor shall be given to it at the address set forth under its signature.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary Guarantor has duly executed this
Supplement to the Intercompany Indemnity, Subrogation and Contribution Agreement
as of the day and year first above written.

 

[Name Of New Subsidiary Guarantor], by

 

Name: Title: Address:

 

A-3



--------------------------------------------------------------------------------

SCHEDULE I

to Supplement No.     to the Intercompany Indemnity,

Subrogation and Contribution Agreement

SUBSIDIARY GUARANTORS

 

Name

  

Address

           

 

A-4